I respectfully dissent in this case because I find that the record demonstrates the attorneys for the parties had entered into a contract in settlement of the case. However, this contract was subject to a condition subsequent: the approval of the probate judge making the appointment of Lonnie J. Fosnight as administrator of his son's estate. Without this approval the contract is not enforceable and is terminated. Nevertheless, in my opinion the attorneys entered into a binding contract which could be performed upon receiving the approval of the probate judge.
The trial court used the word enforceable in ruling on the settlement but, of course, this settlement is not enforceable in its present form. It still needs the approval of the probate judge before a court could order performance of the agreement. This lack of approval does not change the fact that the parties have a binding contract which governs the settlement of this case. Since all parties in this matter were aware of the need for the approval of the probate judge, I conclude that the trial court used the word enforceable to mean the contract was binding on the parties and, upon receiving the approval of the probate court, must be performed. *Page 377 
Based on this analysis I would overrule the first assignment of error and remand the case to the trial court with instructions to order the agreement submitted to the probate court for approval. If approval is forthcoming the case is settled according to the terms of the agreement. If approval is not forthcoming the agreement is terminated because of the failure of the condition subsequent and the litigation must proceed to its conclusion. In view of this disposition, I would also find the second assignment of error moot.